 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARMANDO ZAVALA,                                  No. 1:19-cv-00239-DAD-SKO
12                        Plaintiff,
13            v.                                       ORDER GRANTING IN PART
                                                       DEFENDANTS’ MOTION TO DISMISS
14    KRUSE-WESTERN, INC., et al.,
                                                       (Doc. No. 17)
15                        Defendants.
16

17          This matter is before the court on the motion of defendants Kruse-Western, Inc., Kevin

18   Kruse, and GreatBanc Trust Company (collectively, “defendants”) to dismiss the complaint.

19   (Doc. No. 17.) On July 16, 2019, that motion came before the court for hearing. Attorney Nina

20   R. Wasow appeared on behalf of plaintiff Armando Zavala, and attorneys Lynn E. Calkins,

21   Chelsea A. McCarthy, and Ian B. Wieland appeared on behalf of defendants. Having considered

22   the parties’ briefing and heard from counsel, and for the reasons that follow, defendants’ motion

23   will be granted in part.

24                                            BACKGROUND

25          This case arises from the sale of stock of defendant Kruse-Western, Inc. (“Kruse-

26   Western”) to the Western Milling Employee Stock Ownership Plan (the “ESOP”). According to

27   the allegations of the complaint, Western Milling, LLC (“Western Milling”) is a milling and feed

28   manufacturer, and at all relevant times manufactured Western Blend Horse Feed and other animal
                                                      1
 1   feed blends. (Doc. No. 1 (“Compl.”) at ¶¶ 21, 23.) In some instances, manufacturing animal feed

 2   for different animals requires segregating the feeds from one another. (Id. at ¶ 23.) As relevant

 3   here, an antibiotic known as monensin can be added to cattle and poultry feed, but that same

 4   antibiotic is toxic to horses. (Id.) In September 2015, 21 horses died and many others became ill

 5   in Clovis, California due to monensin poisoning caused by Western Blend Horse Feed. (Id. at ¶

 6   24.) That same month, Western Milling issued a recall of its Western Blend Horse Feed due to

 7   possible contamination. (Id. at ¶ 25.) In 2016, the same facility that manufactured the tainted

 8   Horse Feed improperly mixed monensin into medicated cattle feed, contributing to the deaths of

 9   several dairy calves. (Id. at ¶ 26.)

10          In February 2016, Western Milling was named as defendant in an action filed in Fresno

11   County Superior Court, and ultimately agreed to pay $2.4 million to the plaintiffs to settle claims

12   arising from monensin poisoning caused by its horse feed. (Id. at ¶ 27.) In addition, the

13   California Department of Food and Agriculture fined Western Milling $726,000.00 and revoked

14   their commercial feed license “for repeated and multiple violations.” (Id. at ¶ 29.) Western

15   Milling agreed to stop production of all horse feed at its Goshen, California plant by April 15,

16   2017. (Id.) Western Milling separately paid over $2 million to settle claims of the owners of

17   cattle that consumed excessively high levels of monensin in 2014. (Id. at ¶ 30.) More than 850

18   cattle died as a result of consuming feed produced by Western Milling.1 (Id.)     In addition to

19   these liabilities, Western Milling and its operating companies faced significant liability due to

20   wage and hour violations at its California facilities. (Id. at ¶ 34.)
21          The complaint alleges that, according to the Articles of Incorporation obtained from the

22   California Secretary of State, Kruse-Western was incorporated on September 11, 2015. (Id. at

23   ¶ 36.) Kruse-Western, in turn, operates various companies including Western Milling, OHK

24   Transport LLC, OHK Logistics, LLC, and Winema Elevators, LLC. (Id. at ¶ 20.) As described

25   in plaintiff’s opposition to the pending motion to dismiss, Kruse-Western is the “parent company”

26
     1
27     The undersigned has previously confronted these facts in the context of an insurance dispute.
     See generally Praetorian Ins. v. W. Milling, LLC, No. 1:15-cv-00557-DAD-EPG, 2017 WL
28   4284717 (E.D. Cal. Sept. 27, 2017).
                                                      2
 1   of these entities. (Doc. No. 23 at 11.) Less than two months later, on November 4, 2015, the

 2   ESOP was created. (Compl. at ¶ 39.) The ESOP is a pension plan under the Employee

 3   Retirement Income Security Act (“ERISA”) that is primarily invested in the stock of Kruse-

 4   Western. (Id. at ¶ 1–2.) On the same day the ESOP was created, GreatBanc Trust Company

 5   (“GreatBanc”) caused the ESOP to purchase 100 percent of the outstanding shares of Kruse-

 6   Western stock. (Id. at 39–40.) GreatBanc was appointed trustee of the ESOP by defendants John

 7   and Jane Doe 10–20, the individual members of the Kruse-Western Board of Directors (the

 8   “Board defendants”). (Id. at ¶ 17.) The ESOP purchased the stock from defendant Kruse and

 9   John and Jane Doe 20–30 (the “selling shareholders”), which the ESOP financed by borrowing

10   the entire purchase price of $244 million from Kruse-Western. (Id. at ¶ 40.)

11          Less than two months later, on December 31, 2015, the value of Kruse-Western had

12   dropped to $26,600,000.00. (Id. at ¶ 41.) By the end of 2016, that value had fallen still further, to

13   $24,800,000.00. (Id. at ¶ 42.) By the end of 2017, the value had recovered only marginally, to

14   $27,400,000.00. (Id. at ¶ 43.) Thus, as of that date, the ESOP had purchased Kruse-Western’s

15   outstanding stock for almost ten times its actual value.

16          The complaint alleges that the sale to ESOP did not adequately reflect the future revenue

17   and earnings, given the recurring monensin contamination in Western Milling’s animal feed, nor

18   did it reflect Kruse-Western’s potential liability for its wage and hour law violations. (Id. at

19   ¶¶ 45, 47.) It is also alleged that Kruse-Western and its officers knew of these problems at the

20   time of the sale, but the financial projections used to value Kruse-Western’s stock did not account
21   for them. (Id. at ¶ 46.)

22          Plaintiff, a former Kruse-Western employee and current participant in the ESOP (id. at

23   ¶ 12), alleges four causes of action against defendants, all of which arise under provisions of

24   ERISA. Count one alleges a violation of 29 U.S.C. § 1106(a) against the selling shareholders and

25   GreatBanc, alleging that they engaged in a transaction prohibited by ERISA. Count two alleges a

26   violation of 29 U.S.C. § 1106(b) against the Board defendants who sold Kruse-Western stock to
27   the ESOP, and also contends that these individuals engaged in a transaction prohibited by ERISA.

28   Count three alleges that defendant GreatBanc violated 29 U.S.C. § 1104(a)(1)(A) and (B) by
                                                        3
 1   breaching its fiduciary duties to the ESOP. Count four alleges that the Board defendants violated

 2   29 U.S.C. § 1104(a)(1)(A) and (B) by failing to monitor GreatBanc and ensure that the ESOP

 3   paid no more than fair market value for the Kruse-Western stock. On April 15, 2019, defendants

 4   moved to dismiss the complaint. (Doc. No. 17.) Plaintiff filed an opposition on June 25, 2019.

 5   (Doc. No. 23.) Defendants filed a reply on July 2, 2019. (Doc. No. 25.)

 6                                          LEGAL STANDARD

 7          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal

 8   sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.

 9   1983). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

10   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

11   F.2d 696, 699 (9th Cir. 1990). A plaintiff is required to allege “enough facts to state a claim to

12   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

13   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

14   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

15   Iqbal, 556 U.S. 662, 678 (2009).

16          In determining whether a complaint states a claim on which relief may be granted, the

17   court accepts as true the allegations in the complaint and construes the allegations in the light

18   most favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v.

19   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the court need not assume the truth

20   of legal conclusions cast in the form of factual allegations. U.S. ex rel. Chunie v. Ringrose, 788
21   F.2d 638, 643 n.2 (9th Cir. 1986). While Rule 8(a) does not require detailed factual allegations,

22   “it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal,

23   556 U.S. at 678. A pleading is insufficient if it offers mere “labels and conclusions” or “a

24   formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see also

25   Iqbal, 556 U.S. at 676 (“Threadbare recitals of the elements of a cause of action, supported by

26   mere conclusory statements, do not suffice.”). Moreover, it is inappropriate to assume that the
27   plaintiff “can prove facts which it has not alleged or that the defendants have violated the . . . laws

28
                                                        4
 1   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

 2   Council of Carpenters, 459 U.S. 519, 526 (1983).

 3                                              ANALYSIS

 4          Broadly speaking, defendants advance two arguments as to why dismissal of plaintiff’s

 5   complaint is warranted. First, defendants argue for dismissal under Federal Rule of Civil

 6   Procedure 10(b), which provides that “each claim founded on a separate transaction or occurrence

 7   . . . must be stated in a separate count” if doing so “would promote clarity.” (Doc. No. 17-1 at 3–

 8   6.) Second, defendants contend that the complaint as pleaded is insufficient under Rule 8(a)(2)

 9   and should therefore be dismissed pursuant to Rule 12(b)(6). (Id. at 7–15.) Each argument is

10   addressed in turn.

11   A.     Dismissal Pursuant to Rule 10(b)

12          The court first analyzes defendants’ argument that the complaint should be dismissed

13   under Federal Rule of Civil Procedure 10(b). That rule states that:

14                  A party must state its claims or defenses in numbered paragraphs,
                    each limited as far as practicable to a single set of circumstances. A
15                  later pleading may refer by number to a paragraph in an earlier
                    pleading. If doing so would promote clarity, each claim founded on
16                  a separate transaction or occurrence—and each defense other than a
                    denial—must be stated in a separate count or defense.
17

18   Fed. R. Civ. P. 10(b). Stating separate claims for each transaction or occurrence “permit[s]

19   pleadings to serve their intended purpose to frame the issue and provide[s] the basis for informed

20   pretrial proceedings.” Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).
21   “Although the rules do not specifically authorize motions to require a separate statement of

22   claims [under Rule 10(b)], courts have used their inherent power to issue such orders and have

23   dismissed actions for noncompliance under Rule 41(b).” Id. Utilizing this rule, district courts

24   have required plaintiffs to draft amended complaints sufficient to permit defendants to

25   “reasonably frame a responsive pleading.” Bobosky v. adidas AG, No. 3:10-cv-00630-PK, 2011

26   WL 13250946, at *2 (D. Or. June 21, 2011); see also Hendrix v. Health & Soc. Servs. of Solano
27   Cty., No. 2:15-cv-02689-MCE-EFB, 2017 WL 4004168, at *5 (E.D. Cal. Sept. 12, 2017) (“Any

28   amended complaint shall also use clear headings to delineate each claim alleged and against
                                                       5
 1   which defendant or defendants the claim is alleged, as required by Rule 10(b)[.]”), report and

 2   recommendation adopted, 2017 WL 4340166 (E.D. Cal. Sept. 29, 2017).

 3          Here, however, the court finds that Rule 10(b) is inapplicable. By its terms, that provision

 4   applies only where a single cause of action encompasses multiple transactions or occurrences.

 5   Thus, so long as each cause of action addresses only a single transaction or occurrence, Rule

 6   10(b) is satisfied. See Bobosky, 2011 WL 13250946, at *4 (“Rule 10(b) states that each claim

 7   founded on a separate transaction or occurrence must be stated in a separate count if doing so

 8   would promote clarity. Fed. R. Civ. P. 10(b). Defendants argument fails because plaintiffs’

 9   claims arise out of a single transaction, and because Rule 10(b) does not apply in that scenario.”);

10   Dimmick v. Regents of Univ. of Cal., No. C 04-4965 PJH, 2006 WL 279350, at *4 (N.D. Cal. Feb.

11   3, 2006) (“The court declines to break down the first claim into two separate claims . . . because

12   contrary to the other claims which do appear to involve separate occurrences, this claim involves

13   the same facts and the same underlying transactions.”); 5A Charles Alan Wright & Arthur Miller,

14   Federal Practice and Procedure § 1324 (4th ed. 2019) (“Rule 10(b) does not make it necessary to

15   use separate counts to state different theories of recovery or to seek relief under separate statutory

16   provisions, although the pleader may choose to do so for clarity or out of caution.”) (footnote

17   omitted). Because here all four causes of action stated in the complaint arise out of ESOP’s

18   purchase of Kruse-Western’s stock, Rule 10(b) provides no basis for dismissal.

19          Next, defendants argue that the complaint is deficient under Rule 8(a) in multiple respects.

20   (Doc. No. 17-1 at 6–7.) Most of these arguments are mooted by the discussion that follows and
21   will not be addressed here. However, the court does wish to address defendants’ contention that

22   plaintiff has failed to meet its pleading requirements because it has alleged claims against Doe

23   defendants. (Id.) As a general rule, “Doe pleading” is disfavored in federal court. See Gillespie

24   v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, the practice is not entirely forbidden,

25   particularly where the identities of alleged defendants are unknown prior to filing the complaint.

26   Id.; see also Lopes v. Vieira, 543 F. Supp. 2d 1149, 1152 (E.D. Cal. 2008). Here, the complaint
27   lists three groups of Doe defendants: (1) persons serving on the Administration Committee of the

28   ESOP; (2) the individual members of the Kruse-Western Board of Directors; and (3) the
                                                        6
 1   shareholders who sold their stock to the ESOP. (Compl. at ¶¶ 15, 17, 18.) Of the second and

 2   third groups, only defendant Kruse is personally known. However, it is apparent to the court that

 3   the identities of these individuals are almost certainly known to defendants, and that this

 4   information should be readily ascertainable in discovery. Under these circumstances, plaintiff

 5   will be permitted to proceed on claims asserted only against Doe defendants.

 6   B.     Dismissal Pursuant to 12(b)(6)

 7          Next, the court addresses defendants’ argument that each cause of action within the

 8   complaint is deficient under Rule 8(a) and should therefore be dismissed pursuant to Rule

 9   12(b)(6).

10          1.      First Cause of Action

11          The first cause of action alleges that the selling shareholders and GreatBanc engaged in a

12   prohibited transaction in violation of 29 U.S.C. § 1106(a). Defendant argues that this cause of

13   action must be dismissed because (1) it fails to assert that defendant Kruse and the selling

14   shareholders were fiduciaries to the ESOP, and (2) the complaint does not include a prayer for

15   “appropriate equitable relief,” even though plaintiff is required to do so by law.

16          According to the complaint, defendant GreatBanc is unquestionably a fiduciary to the

17   ESOP (see Compl. at ¶ 19), because of which plaintiff may state a cognizable claim against it

18   under § 1106(a) for engaging in a prohibited transaction. Defendants do not appear to contest this

19   conclusion. Rather, they argue that, as to the selling shareholders (of which defendant Kruse is a

20   member), the complaint contains no allegations indicating that they are themselves fiduciaries to
21   the ESOP. The argument is persuasive. Rather than alleging that the selling shareholders are

22   fiduciaries, the complaint instead defines the selling shareholders as “parties in interest” within

23   the meaning of 29 U.S.C. § 1002(14). (Compl. at ¶ 18.) Title 29 U.S.C. § 1332(a)(3) provides “a

24   cause of action to remedy plan or ERISA violations—including prohibited interested-party

25   transactions—with ‘appropriate equitable relief.’” Depot, Inc. v. Caring for Montanans, Inc., 915

26   F.3d 643, 653 (9th Cir. 2019), petition for cert. filed, No. 19-77 (U.S. July 16, 2019). To state
27   such a claim, however, the complaint must contain allegations that the relief sought is equitable

28   rather than legal. The failure by a plaintiff to seek appropriate equitable relief therefore warrants
                                                        7
 1   dismissal of the claim. See id. at 659 (“We conclude that the relief plaintiffs seek is not equitable

 2   and accordingly affirm the district court’s dismissal of plaintiffs’ prohibited transaction claim.”).

 3   Thus, whether plaintiff has stated a cause of action against the selling defendants turns on

 4   whether the complaint seeks equitable relief.

 5           “[T]he term ‘equitable relief’ . . . is limited to ‘those categories of relief that were typically

 6   available in equity’ during the days of the divided bench (meaning, the period before 1938 when

 7   courts of law and equity were separate).” Montanile v. Bd. of Trs., ___ U.S. ___, ___, 136 S. Ct.

 8   651, 657 (2016) (quoting Mertens v. Hewitt Assocs., 508 U.S. 248, 256 (1993)). The label a

 9   plaintiff attaches to a particular form of relief is not dispositive; rather, whether a remedy is legal

10   or equitable “depends on the basis for the plaintiff’s claim and the nature of the underlying

11   remedies sought.” Sereboff v. Mid Atl. Med. Servs., Inc., 547 U.S. 356, 363 (2006) (internal

12   quotation marks and brackets omitted); see also Mathews v. Chevron Corp., 362 F.3d 1172, 1185

13   (9th Cir. 2004) (“In determining whether an action for equitable relief is properly brought under

14   ERISA, we look to the substance of the remedy sought.”).

15           In the specific context of ERISA claims, whether the relief sought can be characterized as

16   legal or equitable turns on whether the money or property sought is “in the defendants’

17   possession.” See Depot, 915 F.3d at 661. To that end, the Ninth Circuit in Depot set forth three

18   methods by which a plaintiff could allege that the money or property is in the possession of

19   defendants and therefore state a claim under § 1132(a)(3). First, a plaintiff may “identif[y] a

20   specific fund to which they are entitled.” Id. at 662. Second, a complaint may allege “the
21   existence of a general account in which the ill-gotten funds . . . were commingled, such that the

22   product of those funds would be traceable.” Id. at 663. And third, a plaintiff may allege that

23   defendants’ account balance remained above the surcharge amounts for purposes of the “lowest

24   /////

25   /////

26   /////
27   /////

28   /////
                                                          8
 1   intermediate balance” theory.2 Id. The court in Depot reasoned that absent such allegations, “a

 2   judgment in plaintiffs’ favor would have no connection to any particular fund whatsoever.

 3   Defendants would simply be required to pay a certain amount of money, and they could satisfy

 4   that obligation by dipping into any pot they like.” Id. at 662 (internal quotation marks omitted);

 5   see also Montanile, 136 S. Ct. at 658–59 (noting that “[e]quitable remedies are, as a general rule,

 6   directed against some specific thing; they give or enforce a right to or over some particular thing

 7   rather than a right to recover a sum of money generally out of the defendant’s assets”) (internal

 8   quotation marks and ellipses omitted).

 9            The complaint in this case contains no such allegations. With respect to the selling

10   shareholders, the allegations of the complaint state merely that they “participated in the sale of the

11   Company . . . and received in total $244 million in cash and loans from the ESOP for the

12   Company.” (Compl. at ¶ 49.) There is no allegation that the proceeds from this sale were

13   directed to any particular account over which plaintiff might have a valid claim. See, e.g.,

14   Sereboff, 547 U.S. at 363 (finding that the relief was properly characterized as equitable because

15   “it sought its recovery through a constructive trust or equitable lien on a specifically identified

16   fund, not from the Sereboffs’ assets generally”) (emphasis added).

17            Recognizing the difficulties posed by the holding in Depot, plaintiff urges the court to

18   effectively disregard it. Citing to district court decisions issued well prior to the decision in

19   Depot, plaintiff argues that there is no requirement “that the funds or property must be identified

20   in the complaint.” Stanton v. Couturier, No. 2:05-cv-02046-RRB-KJM, 2007 WL 4570699, at *3
21   (E.D. Cal. Dec. 26, 2007); see also Chesemore v. All. Holdings, Inc., 770 F. Supp. 2d 950, 979

22
     2
         The Ninth Circuit has explained the “lowest intermediate balance” theory as follows:
23
                     Where a wrongdoer mingles another’s money with his own, from
24                   which commingled account withdrawals are from time to time made,
                     there is a presumption of law that the sums first withdrawn were
25                   moneys of the tortfeasor. If the amount on deposit is depleted below
                     the amount of the trust, however, the amount withdrawn is treated as
26                   lost, and subsequent deposits do not replenish the trust. Thus, the
                     beneficiary is entitled to the lowest intermediate balance between the
27                   date of the commingling and the date of payment.
28   In re R & T Roofing Structures & Commercial Framing, Inc., 887 F.2d 981, 987 (9th Cir. 1989).
                                                   9
 1   (W.D. Wis. 2011) (“At this early stage, plaintiffs cannot be expected to identify a specific account

 2   in which the funds are held or string of transactions that show that the proceeds can be traced.”).

 3   Imposing such a requirement at the pleading stage would, in plaintiff’s view, require him “to

 4   engage in a significant degree of pre-filing investigation and obtain information peculiarly in the

 5   possession of the defendant that is normally part of the discovery process in civil actions.”

 6   Stanton, 2007 WL 4570699, at *3. Be that as it may, this court is bound by Depot, and plaintiff

 7   has not persuasively argued that it may be meaningfully distinguished from this case. Just as the

 8   Ninth Circuit affirmed dismissal in that case due to the plaintiffs’ failure to allege the location of

 9   the funds or property, so too must this court dismiss this cause of action in this case against the

10   selling shareholders. However, plaintiff will be granted leave to amend.3

11          Separately, defendants argue that plaintiff’s first cause of action must be dismissed against

12   defendant GreatBanc because the transaction in question was “made for adequate consideration.”

13   (Doc. No. 17-1 at 11.) This constitutes an affirmative defense that, according to defendants, bars

14   the claim as against GreatBanc.

15          Title 29 U.S.C. § 1108(e)(1) provides an affirmative defense to liability under § 1106 if

16   the “acquisition, sale, or lease is for adequate consideration[.]” The burden of proving such an

17   affirmative defense, of course, rests with the defendant. Howard v. Shay, 100 F.3d 1484, 1488

18   (9th Cir. 1996) (“A fiduciary who engages in a self-dealing transaction pursuant to 29 U.S.C. §

19   1108(e) has the burden of proving that he fulfilled his duties of care and loyalty and that the

20   ESOP received adequate consideration. This burden is a heavy one.”); see also Solis v. Webb,
21
     3
22     While the court concludes that the complaint must contain some allegation that the money or
     property sought is in the possession of defendants, the court does not read the decision in Depot
23   as imposing a requirement that such allegations be pleaded with specificity. Rather, the court
     agrees with plaintiff that the identity of a specific fund, whether particular assets were
24   commingled in a general account, and whether defendants’ account balances remained above a
     specific dollar amount, is information likely to be unavailable to plaintiff in the absence of
25   discovery. So long as plaintiff has a good faith basis for his allegations, such facts need be
26   alleged only generally. See Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017) (“The
     Twombly plausibility standard . . . does not prevent a plaintiff from pleading facts alleged upon
27   information and belief where the facts are peculiarly within the possession and control of the
     defendant or where the belief is based on factual information that makes the inference of
28   culpability plausible.”), cert. denied, ___ U.S. ___, 138 S. Ct. 642 (2018).
                                                          10
 1   931 F. Supp. 2d 936, 947 (N.D. Cal. 2012) (same). Defendants are correct that a court may

 2   nonetheless dismiss a cause of action under § 1106 where the affirmative defense of adequate

 3   consideration “is clearly indicated and appears on the face of the pleading.” Harris v. Amgen,

 4   Inc., 788 F.3d 916, 943 (9th Cir. 2015), rev’d on other grounds, ___ U.S. ___, 136 S. Ct. 758

 5   (2016). Here, however, no allegations appear within the complaint affirmatively demonstrating

 6   that defendant GreatBanc paid adequate consideration. To the contrary, the complaint alleges that

 7   “the ESOP paid more than fair market value,” and that the transaction price “was based on

 8   unrealistic management projections and did not adequately reflect the future revenue and earnings

 9   given the recurring monensin contamination in Western Milling’s animal feed.” (Compl. at

10   ¶¶ 44–45.) Whether these allegations are true will, presumably, be resolved during this litigation.

11   At present, however, the court finds nothing on the face of the complaint establishing that the

12   consideration paid in the transaction at issue was adequate. Defendants’ motion to dismiss the

13   first cause of action as to defendant GreatBanc will therefore be denied.

14           2.     Second Cause of Action

15           Plaintiff’s second cause of action, alleged under 29 U.S.C. § 1106(b), is brought against

16   all Board defendants who sold Kruse-Western stock to the ESOP. As with the first cause of

17   action, it also alleges a prohibited transaction in violation of ERISA. Title 29 U.S.C. § 1106(b)

18   contains various prohibitions on transactions between a plan and a fiduciary of that plan, and the

19   parties agree that a cause of action alleging a violation of that provision must allege that the

20   defendants are themselves fiduciaries. They disagree, however, as to whether the allegations in
21   the complaint plausibly allege that the Board defendants are fiduciaries here.

22           There are two types of fiduciaries under ERISA. See Depot, 915 F.3d at 653. First, a

23   party is considered a “named fiduciary” if they are designated as such “in the plan instrument.”

24   29 U.S.C. § 1102(a)(2); Depot, 915 F.3d at 653. There appears to be no contention that the Board

25   defendants were named as fiduciaries in the ESOP, making this provision inapplicable here. That

26   leaves the second type of fiduciary, commonly referred to as a “functional fiduciary.” Depot, 915
27   F.3d at 653. ERISA defines a functional fiduciary as follows:

28   /////
                                                        11
 1                  [A] person is a fiduciary with respect to a plan to the extent (i) he
                    exercises any discretionary authority or discretionary control
 2                  respecting management of such plan or exercises any authority or
                    control respecting management or disposition of its assets, (ii) he
 3                  renders investment advice for a fee or other compensation, direct or
                    indirect, with respect to any moneys or other property of such plan,
 4                  or has any authority or responsibility to do so, or (iii) he has any
                    discretionary authority or discretionary responsibility in the
 5                  administration of such plan.

 6   29 U.S.C. § 1002(21)(A). Of particular relevance to this case, the Ninth Circuit has recognized

 7   that under this definition of a fiduciary, “where members of an employer’s board of directors

 8   have responsibility for the appointment and removal of ERISA trustees, those directors are

 9   themselves subject to ERISA fiduciary duties, albeit only with respect to trustee selection and

10   retention.” Johnson v. Couturier, 572 F.3d 1067, 1076 (9th Cir. 2009). Thus, where a board

11   member is not a “named fiduciary,” that board member’s fiduciary duties under ERISA are

12   limited.

13          The complaint alleges that the Board defendants appointed GreatBanc to act as trustee of

14   the ESOP in 2015. (Compl. at ¶ 17.) Thus, the Board defendants are subject to ERISA fiduciary

15   duties insofar as those duties related to the appointment of GreatBanc. See Johnson, 572 F.3d at

16   1076 n.8 (noting that where the board is responsible for the selection of plan fiduciaries, members

17   of the board are “fiduciaries with respect to the plan. However, their responsibility, and,

18   consequently, their liability, is limited to the selection and retention of fiduciaries”). However,

19   the second cause of action is unrelated to the appointment of GreatBanc as trustee. (See Compl.

20   at ¶¶ 41–49.) Rather, that cause of action relates to the sale of Kruse-Western’s stock, contending

21   that because the Board defendants were fiduciaries of the ESOP, any transaction between the

22   ESOP and themselves effectively amounted to self-dealing in violation of ERISA. (Id.) Such an

23   allegation is not cognizable under § 1106(b) unless the complaint plausibly alleges that the Board

24   defendants exercised control over the ESOP and caused it to buy the Kruse-Western stock.

25          Plaintiff’s opposition attempts to fill in the gaps. Specifically, plaintiff argues that

26   because the Board defendants had the power to appoint and remove GreatBanc, they “were able

27   to orchestrate the purchase of their Company for more than fair market value.” (Doc. No. 23 at

28   27.) Of course, in determining whether a complaint contains sufficient allegations to survive a
                                                        12
 1   motion to dismiss under Rule 12(b)(6), “a court may not look beyond the complaint to a

 2   plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to

 3   dismiss.” Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). Moreover,

 4   even if the court were to consider such material, the allegation that the Board defendants

 5   “orchestrated” the purchase of Kruse-Western stock is conclusory, and therefore not entitled to

 6   the presumption of truth. Such language gives the reader no indication of what it is the Board

 7   defendants did that caused the transaction to occur. As it currently stands, the complaint contains

 8   insufficient factual allegations to state a claim against the Board defendants for violation of 29

 9   U.S.C. § 1106(b).

10          A recent district court case relied on by plaintiff does not alter this conclusion. See Acosta

11   v. Saakvitne, 355 F. Supp. 3d 908, 913 (D. Haw. 2019). In that case, the district court denied a

12   motion to dismiss claims against two board members of a company. The complaint alleged that

13   those board members exercised discretionary authority and control over the management of the

14   ESOP, and therefore had a fiduciary duty to the ESOP with respect to its purchase of stock. As in

15   this case, the complaint in Saakvitne alleged that both board members appointed the ESOP’s

16   trustee. Id. at 921. However, the allegations in that case went much further. In particular, the

17   district court took judicial notice of several documents indicating that “the Trustee can only sell

18   Company stock with the approval of the Board of Directors.” Id. Thus, as contrasted with this

19   case, the board members in Saakvitne were responsible not merely for appointing the trustee.

20   Instead, they effectively exercised a veto power over transactions made by the ESOP. As a result,
21   the court rejected the board members’ argument that they were not ERISA fiduciaries with

22   respect to the ESOP’s purchase of company stock. See id. at 920.

23          Because no such allegations appear in the operative complaint in this case, plaintiff’s

24   second cause of action will be dismissed with leave to amend.

25          3.      Third Cause of Action

26          Next, defendants move for dismissal of the third cause of action, which alleges that
27   defendant GreatBanc breached its fiduciary duty to the ESOP under 29 U.S.C. § 1104(a)(1)(A)

28   and (B). Defendants contend that the complaint contains insufficient factual allegations to state a
                                                       13
 1   claim. (Doc. No. 17-1 at 14.)

 2          At issue is the proper interpretation of the Supreme Court’s decision in Fifth Third

 3   Bancorp v. Dudenhoeffer, 573 U.S. 409 (2014). In that case, the beneficiaries of Fifth Third’s

 4   ESOP brought a putative class action against various officers of the company, alleging that they

 5   knew or should have known that the company’s stock was overvalued. Dudenhoeffer, 573 U.S. at

 6   413. As a result, they argued that as participants in the ESOP, their money was being used to

 7   purchase the stock at an inflated price. Id. The court held that “where a stock is publicly traded,

 8   allegations that a fiduciary should have recognized from publicly available information alone that

 9   the market was over- or undervaluing the stock are implausible as a general rule, at least in the

10   absence of special circumstances.” Id. at 426. Put another way, “a fiduciary usually ‘is not

11   imprudent to assume that a major stock market . . . provides the best estimate of the value of the

12   stocks traded on it that is available to him.’” Id. at 427 (quoting Summers v. State St. Bank & Tr.

13   Co., 453 F.3d 404, 408 (7th Cir. 2006)). In remanding the action, the Supreme Court noted that

14   the lower court’s decision to deny dismissal “appears to have been based on an erroneous

15   understanding of the prudence of relying on market prices.” Id.

16          In the undersigned’s view, the rule in Dudenhoeffer that “special circumstances” must be

17   alleged in order to state a claim for breach of fiduciary duty arising from over- or undervaluing a

18   stock is inapplicable here. By its own terms, the rule in Dudenhoeffer applies “where a stock is

19   publicly traded.” Id. at 426. That rule, in turn, is premised upon the efficient capital markets

20   hypothesis, which (stated very generally) holds that “market professionals generally consider
21   most publicly announced material statements about companies, thereby affecting stock market

22   prices.” Basic Inc. v. Levinson, 485 U.S. 224, 247 n.24 (1988); see also Halliburton Co. v. Erica

23   P. John Fund, Inc., 573 U.S. 258, 272 (2014) (noting that it is uncontested that “public

24   information generally affects stock prices”); Coburn v. Evercore Tr. Co., N.A., 844 F.3d 965, 969

25   (D.C. Cir. 2016) (stating that Dudenhoeffer requires allegations of special circumstances “because

26   a stock price on an efficient market reflects all publicly available information”). Thus, courts
27   may safely presume that where information exists in the public domain that is material to the

28   value of a publicly-traded company, that information has at least to some degree been
                                                       14
 1   incorporated into the price of the stock. To rebut that presumption, the Court in Dudenhoeffer

 2   required plaintiff to allege “special circumstances,” which “might include something like

 3   available public information tending to suggest that the public market price did not reflect the true

 4   value of the shares.” Allen v. GreatBanc Tr. Co., 835 F.3d 670, 679 (7th Cir. 2016). But where,

 5   as here, the stock is privately held, that logic breaks down. There is no objective price of the

 6   stock to serve as a baseline. Rather than the price of the stock being set by the “wisdom of the

 7   crowd,” the price is simply what the buyer ultimately pays. See id. (“Private stock has no ‘market

 8   price,’ for the obvious reason that it is not traded on any public market.”). Accordingly, the court

 9   agrees with the Seventh Circuit’s holding in Allen that “reliance on Dudenhoeffer is unwarranted”

10   where the stock is not traded on a public, liquid market. Id.

11           As applied to this case, defendants’ argument in favor of dismissal of the third cause of

12   action must be rejected. The complaint here alleges that the price paid by the ESOP for Kruse-

13   Western’s stock “was based on unrealistic management projections and did not adequately reflect

14   the future revenue and earnings given the recurring monensin contamination in Western Milling’s

15   animal feed.” (Compl. at ¶ 45.) It then alleges that “[a] prudent fiduciary who had conducted a

16   prudent investigation would have concluded that ESOP was paying more than fair market value

17   for the Kruse-Western stock and/or the debt incurred in connection with the Transaction was

18   excessive.” (Id. at ¶ 48.) These allegations are essentially indistinguishable from those in Allen,

19   in which it was also alleged that “GreatBanc failed to conduct an adequate inquiry into the value

20   of Personal–Touch’s stock.” Allen, 835 F.3d at 678. Of course, time will tell whether this
21   allegation is true. Defendants will be free to argue that the amount paid was in fact an accurate

22   reflection of the value of Kruse-Western’s stock, and that they are therefore entitled to summary

23   judgment. Such a factual dispute, however, cannot be resolved at the motion to dismiss stage of

24   this litigation.

25           4.         Fourth Cause of Action

26           Finally, defendants move for dismissal of the fourth cause of action, which alleges that the
27   Board defendants violated 29 U.S.C. § 1104(a)(1)(A) and (B) by failing to monitor GreatBanc.

28   Specifically, it contends that the Board defendants breached their duties under ERISA both by
                                                       15
 1   failing to ensure that the ESOP paid no more than fair market value for Kruse-Western’s stock,

 2   and by failing to ensure that GreatBanc took remedial action after Kruse-Western’s stock lost

 3   value. (Compl. at ¶ 66.) Defendants argue that the complaint contains only conclusory

 4   allegations in support of this cause of action, because of which it must be dismissed. (Doc. No.

 5   17-1 at 15.)

 6          The complaint alleges that the Board defendants “failed to monitor” GreatBanc to ensure

 7   that the ESOP paid no more than fair market value for Kruse-Western stock. (Compl. at ¶ 66.)

 8   While this allegation is conclusory, the court finds additional, non-conclusory allegations in the

 9   complaint that indicate a failure to monitor. Specifically, the complaint alleges that:

10                  The extreme decline in the value of the Company stock owned by the
                    ESOP following the 2015 ESOP Transaction should have caused
11                  GreatBanc as well as the Board Defendants, at a minimum, to
                    investigate whether the ESOP had paid more than fair market value
12                  in the 2015 ESOP Transaction. To the extent that any of the
                    Defendants had conducted such an investigation, that investigation
13                  as well as any corrective measures would have been reported in one
                    of the Form 5500s filed with the Department of Labor. As none of
14                  the Form 5500s report any such investigation or corrective actions,
                    none of the Defendants investigated whether fiduciary violations had
15                  occurred in the 2015 Transaction despite numerous red flags that
                    should have raised concerns.
16

17   (Compl. at ¶ 50.) Thus, contrary to defendants’ argument, the complaint does allege that

18   defendants failed to investigate, as any such investigation would have been revealed on a Form

19   5500 filed with the Department of Labor. In addition, the allegation that the value of Kruse-

20   Western’s stock lost most of its value almost immediately after it was purchased by the ESOP,
21   when combined with the allegation that GreatBanc took no remedial action following this decline

22   in value, makes it quite plausible that the Board defendants failed to act with care, skill, prudence,

23   or diligence in overseeing GreatBanc.

24          Defendants’ reliance upon the decision in White v. Chevron Corp., No. 16-CV-0793-PJH,

25   2016 WL 4502808 (N.D. Cal. Aug. 29, 2016), is unavailing. In that case, the court dismissed

26   plaintiffs’ failure to monitor claim because, as pleaded, that claim was “wholly dependent on the
27   breaches of duty alleged” in previous causes of action, which the court had already dismissed. Id.

28   at *19. There is no suggestion in this case that plaintiffs’ failure to monitor claim is derivative.
                                                        16
 1   In addition, the district court in White noted that the complaint before it was deficient because it

 2   failed to allege “some . . . signal of a problem requiring closer attention” by the fiduciaries. Id. at

 3   *16; see also Perez v. WPN Corp., No. CV 14-1494, 2017 WL 2461452, at *15 (W.D. Pa. June 7,

 4   2017) (distinguishing White on that basis). By contrast, the complaint in this case alleges that less

 5   than two months after the ESOP purchase Kruse-Western’s stock, the value of that stock had

 6   fallen by almost 90%. (Compl. at ¶ 41.) In the context of a stock transaction, it would be

 7   difficult to conceive of a more glaring “problem requiring special attention” than the stock losing

 8   essentially its entire worth.

 9           Nor does the decision in In re Calpine Corp., No. C-03-1685 SBA, 2005 WL 1431506

10   (N.D. Cal. Mar. 31, 2005), mandate dismissal of plaintiff’s fourth cause of action. As relevant

11   here, In re Calpine recognized that “[t]he duty of an ERISA fiduciary to review the performance

12   of its appointees is a limited one. Specifically, a fiduciary must review the performance of its

13   appointees at reasonable intervals in such a manner as may be reasonably expected to ensure

14   compliance with the terms of the plan and statutory standards.” Id. at *6; see also Doe One v.

15   CVS Pharmacy, Inc., 348 F. Supp. 3d 967, 1002 (N.D. Cal. 2018) (same). The court in that case

16   dismissed plaintiff’s claim after finding that plaintiff “ha[d] not alleged any facts that support his

17   claim that Calpine and the Director Defendants failed to periodically review the performance of

18   the Committee members or the Employee Defendant.” In re Calpine, 2005 WL 1431506, at *6.

19   Those concerns are absent here. As noted already, the complaint alleges that the Board

20   defendants utterly failed to conduct any investigation following the sale of Kruse-Western’s
21   stock. These allegations are sufficient to survive a motion to dismiss.

22                                              CONCLUSION

23           For the reasons set forth above,

24           1.      Defendants’ motion to dismiss filed on April 15, 2019 (Doc. No. 17) is granted in

25                   part;

26           2.      The first cause of action is dismissed as to the selling shareholder defendants,
27                   including defendant Kruse;

28           3.      The second cause of action is dismissed;
                                                        17
 1        4.    Defendants’ motion is denied in all other respects; and

 2        5.    Within twenty-one days from the date of service of this order, plaintiff is directed

 3              to either file a first amended complaint or notify the court that he intends to

 4              proceed only with the claims found cognizable in this order.

 5   IT IS SO ORDERED.
 6
       Dated:   July 26, 2019
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   18
